Citation Nr: 0637125	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  01-06 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for left knee disability.

Entitlement to an initial evaluation in excess of 20 percent 
for right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1986 to July 
1999.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's left knee disability has been manifested by 
instability that more nearly approximates moderate than 
severe and by arthritis with limitation of flexion; flexion 
is not limited to less than 45 degrees and extension is full.

2.  The veteran's right knee disability has been manifested 
by instability that more nearly approximates moderate than 
severe and by arthritis with limitation of flexion; flexion 
is not limited to less than 45 degrees and extension is full.


CONCLUSIONS OF LAW

1.  The components of the veteran's left knee disability 
warrant a 20 percent rating for instability and a 10 percent 
rating for limitation of flexion.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2006).

2.  The components of the veteran's right knee disability 
warrant a 20 percent rating for instability and a 10 percent 
rating for limitation of flexion.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
June 2004, to include notice that he should submit all 
pertinent evidence in his possession.  

Although the veteran has not been provided specific 
information concerning the criteria governing the assignment 
of effective dates, the evidence and information pertinent to 
the effective date element of an initial rating claim are 
essentially the same as those pertinent to establishing 
entitlement to an increased rating.  Therefore, the Board is 
satisfied that the notice provided to the veteran is also 
sufficient with respect to the effective date element of the 
claims.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in June 2005.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left and right knee disabilities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities.  

Service connection and a 10 percent disability rating was 
granted for the veteran's bilateral knee condition in March 
2000, effective July 10, 1999.  In October 2001, the 
originating agency granted an increased disability rating of 
20 percent for the veteran's bilateral knee disability.  A 
temporary 100 percent rating was assigned from November 9, 
2001, to January 1, 2002, and, most recently, in August 2002, 
the originating agency granted separate 20 percent disability 
ratings for the veteran's knees, effective July 10, 1999.

In response to his claim for service connection, the veteran 
was provided a VA contract examination in February 2000.  He 
reported a history of three surgeries on each knee and 
complained of pain, stiffness, swelling and inflammation.  He 
denied experiencing weakness, recurrent subluxation, 
instability, dislocation, locking, fatigue, and a lack of 
endurance.  The veteran described continuous problems with 
his knees and stated that he experienced flare-ups lasting 
several days approximately once a month.  Upon physical 
examination, the veteran was noted to have normal posture and 
gait with no evidence of abnormal weight bearing on his feet.  
The examiner observed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Bilateral extension was full to 0 degrees, and 
bilateral flexion was full to 140 degrees without difficulty.  
Movement against strong resistance demonstrated no giving way 
or weakness.  Abduction and adduction stress fonts 
demonstrated no instability and anterior drawer, posterior 
drawer, gravity and Lachman's tests were all bilaterally 
negative.  McMurray's test was positive to bilateral valgus 
and varus stressing.  There was no effusion.  While the 
veteran had pain in both knees, he denied fatigue, weakness, 
incoordination, and lack of endurance following repeated use.  
X-rays of the right and left knees showed bilateral early 
degenerative arthropathy involving the medial compartment as 
well as osteochondritis dissecans involving the right and 
left medial femoral condyles.  The diagnosis was bilateral 
osteochondral defects of the knees.  The examiner noted that 
the veteran had not missed any time from work due to his 
knees.

Also of record are treatment records from several private 
health care providers.  In April 2001 the veteran was noted 
to have no swelling of the knees and to have full range of 
motion.  He had a mild varus deformity with mild tenderness, 
but no significant instability.  The veteran was diagnosed 
with medial compartment arthrosis and early arthritis of both 
knees in February 2001.  In addition, records from Sentara 
Norfolk General Hospital show that the veteran underwent a 
left knee arthroscopy in November 2001.

In June 2002 the veteran was afforded a second VA contract 
examination.  He stated that he experienced some limited 
ability to stand or walk for extended periods of time due to 
knee pain.  Upon physical examination, the veteran's posture 
and gait were again normal and his feet were negative for 
signs of abnormal weight bearing.  The knees showed no 
redness, swelling, effusion, drainage, or instability.  Range 
of motion was bilaterally normal on flexion and extension.  
The veteran had a bilaterally negative drawer test and 
negative McMurray test.  The examiner noted that the 
veteran's range of motion was affected by pain and that his 
daily activities were severely limited because of pain from 
walking and standing.  X-rays of both knees demonstrated 
changes over the medial femoral condyle of both knees and 
osteochondritis desiccans.  The diagnosis was bilateral 
osteochondral defects with degenerative joint disease.

In December 2004, in accordance with the Board's remand, the 
veteran was provided a VA examination to determine the 
severity of his knee conditions.  He complained of pain, 
swelling, instability, and locking in both knees, but denied 
dislocation, subluxation, and flare-ups.  Although the 
veteran stated that he experienced no occupational 
impairment, he did state that he developed pain and swelling 
in his knees after increased physical activity.  Upon 
physical examination, the examiner noted bilateral knee edema 
with redness.  There was pain palpation noted with grimacing 
as well as some instability.  Range of motion of the right 
knee was measured with flexion from 0 to 140 degrees with 
pain starting at 80 degrees. Extension was measured to 0 
degrees with pain.  Medial and lateral ligaments and anterior 
and posterior cruciate ligaments showed no motion.  
McMurray's test was positive on the right medial area and 
negative on the lateral meniscus.  With respect to the left 
knee, flexion was measured from 0 to 140 degrees, with pain 
beginning at 80 degrees.  Passive range of motion against 
resistance was 0 to 140 degrees with pain beginning at 100 
degrees.  Extension was full with pain.  As with the right 
knee, medial and lateral ligaments and anterior and posterior 
cruciate ligaments showed no motion.  McMurray's test was 
negative on the left knee.  The examiner noted that there was 
objective evidence of pain and muscle tenseness during the 
range of motion examination.  On repetitive motion with 
bending and kneeling the veteran developed pain in both 
knees, as well as increased stiffness with increased flexion 
of both knees.  X-rays showed mild to moderate degenerative 
changes of the knees with evidence of patellar tendinitis.  
The diagnosis was traumatic arthritis of the right and left 
knees.  

In January 2005 the veteran underwent a knee consultation at 
the Hampton VA Medical Center (VAMC).  The veteran complained 
of chronic bilateral knee pain and noted that he experienced 
popping and locking, greater on the right knee than the left.  
The examiner observed medial joint line thickening with 
tenderness at the medial joint space and no effusion.  
McMurray's test was positive on the right and left sides, 
while Lachman's and anterior and posterior drawer tests were 
negative.  The examiner found that the veteran's left knee 
had medial collateral ligament instability, but no 
instability on the right knee.  X-rays showed bilateral mild 
to moderate degenerative joint disease.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The veteran's left and right knee disabilities are currently 
rated as 20 percent disabling under Diagnostic Code 5257 for 
subluxation and instability.  The Board notes that some 
instability was observed at the veteran's December 2004 VA 
examination, and his McMurray's test was positive in the 
right medial area.  In addition, during the veteran's January 
2005 VAMC consultation, his left knee was found to have 
medial collateral ligament instability.  While the medical 
evidence of record establishes that the veteran has some 
instability of the right and left knees, there is no evidence 
showing more than moderate instability or subluxation of 
either knee.  In this regard, the Board notes that at his 
December 2004 VA examination, the veteran's bilateral medial 
and lateral ligaments and anterior and posterior cruciate 
ligaments showed no motion, and during his January 2005 VAMC 
consultation, his Lachman's and anterior and posterior drawer 
tests were negative.  Therefore, an increased rating is not 
warranted under Diagnostic Code 5257 for either knee.  

The evidence does demonstrate that the veteran has arthritis 
of both knees with pain on motion.  Therefore, he is entitled 
to a separate 10 percent rating for each knee under 
Diagnostic Codes 5003 and 5010 throughout the initial 
evaluation period.  However, the record does not support the 
assignment of a compensable rating for limitation of 
extension of either knee.  In this regard. the Board notes 
that the medical evidence uniformly shows that no limitation 
of extension has been found. 

With respect to limitation of flexion, the Board notes that 
the greatest degree of limitation of motion was demonstrated 
on the December 2004 VA examination.  At that time, flexion 
was full with pain beginning at 80 degrees.  With respect to 
the DeLuca factors, while the examiner at the veteran's 
December 2004 examination stated that with repetitive bending 
and kneeling the veteran developed pain in both knees, as 
well as increased stiffness with increased flexion of both 
knees, even when all pertinent disability factors are taken 
into account, it is clear that flexion of the veteran's knees 
is not limited to less than 45 degrees, as required for a 
rating in excess of 10 percent under Diagnostic Code 5260.  

The record reflects that the veteran has complained of 
locking of his knees, but the record does not contain 
objective evidence of frequent episodes of locking, pain, and 
effusion into the joint, as required for a 20 percent rating 
under Diagnostic Code 5258.  

The Board also notes that the symptomatology contemplated 
under Diagnostic Code 5259 is not separate and distinct from 
that contemplated under Diagnostic Code 5003.  Therefore, the 
veteran is not entitled to a separate 10 percent rating under 
Diagnostic Code 5259.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the veteran's knee disabilities 
other than the separate ratings for arthritis noted above.  
Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period, with 
the exception of the previously assigned temporary total 
disability ratings, has either disability warranted more than 
the separate ratings of 20 and 10 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

The Board having determined that throughout the initial 
evaluation period the veteran's right knee disability 
warrants a 20 percent rating for instability and a separate 
10 percent rating for arthritis with limitation of flexion, 
the appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

The Board having determined that throughout the initial 
evaluation period the veteran's left knee disability warrants 
a 20 percent rating for instability and a separate 10 percent 
rating for arthritis with limitation of flexion, the appeal 
is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


